DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 – 12 and 19 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8 October 2021.
Applicant's election with traverse of the invention of Group II and the species of Fig. 4 in the reply filed on 8 October 2021 is acknowledged.  The traversal is on the ground(s) that “no serious burden would exist for searching and examining all the pending claims of Groups I, II, and III simultaneously” [Remarks, page 1]. Applicant states, “For example, the limitations found in the Group II independent and dependent claims as a whole can also be found in the limitations of the Group I and Group Il claims. The Examiner will necessarily search these limitations for the Elected Group II” [Remarks, page 1].
This is not found persuasive because each of the inventions require a different field of search. For example, the invention of Group I requires wherein the slot has an L-shape, and where a total length of the slot through a mid-point of the L-shape is a quarter of a wavelength of a frequency that resonates in the slot. This feature is not present in the invention of Group II or the invention of Group III. The invention of Group III requires a first separable element having an annular shape inserted into the slit valve opening and mating with the slit valve, the first separable element forming one wall of a choke cavity, the slit valve forming another wall of the choke cavity and a bottom surface of the choke cavity; and a second separable element having an annular shape inserted into the choke cavity with a bottom surface mating with the slit valve at the bottom surface of the choke cavity, the second separable element having serrations on a top surface providing a varying bottom surface of the choke cavity. This feature is not present in the invention of Group I or the invention of Group II.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “recess cavity” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Claim 13 recites a “recess cavity.” However, this element is not a numbered element in the specification or the drawings. The disclosure refers to various resonant chokes (elements 126, 128, 302, 402, 506, 606, 906). Applicant is required to indicate the location of the claimed “recess cavity” in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 14 is objected to because of the following informalities: claim 14 recites, “vacuum gasket.” It appears this should instead recite, “a vacuum gasket.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites, “the opening of the slit valve gate.” There is insufficient antecedent basis for the limitation “the opening” in the claim. Claim 13 recites, “the slit valve having a slit valve opening.” It is unclear whether “the opening” in claim 14 is intended to be ‘an opening in the slit valve gate’ or ‘the opening of the slit valve (that is, the slit valve opening)’.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 – 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka et al. (US 2008/0006371) in view of Iwabuchi et al. (US 4,475,023).
Regarding claim 13, Muraoka discloses an apparatus for reducing microwave leakage from a process chamber (“An object of the present invention is to provide a microwave plasma processing device capable of suppressing leakage of a microwave to the outside” [0010]), comprising: 
the process chamber having a substrate support in an inner volume (see annotated Fig. 1; [0037]); 

a recess cavity in the slit valve that surrounds the slit valve opening (Fig. 1 shows one embodiment of a slit valve, comprising recess cavity 26e; Fig. 23 (annotated, below) shows an alternative configuration of a slit valve comprising recess cavity 26e; [0065]; additionally, Fig. 21 shows a front view of a slit valve, indicating that recess cavity 26e surrounds the slit valve opening).

Muraoka does not expressly disclose wherein the recess cavity has a varying surface on a bottom of the recess cavity.
Iwabuchi is directed toward a microwave apparatus comprising a device for reducing microwave leakage [Abstract]. Iwabuchi discloses that the shape of a microwave choke affects the amount of microwave energy leakage. Figs. 8A-8C show microwave chokes with different structures (Fig. 8A shows a flat surface, Fig. 8B shows a surface comprising slits, and Fig. 8C shows a surface comprising an array of trapezoidal shapes). Fig. 8D shows the microwave energy leakage realized using each of the chokes in Figs. 8A, 8B, and 8C. Fig. 8D shows that the microwave energy leakage realized with the chokes comprising a ‘varying surface’ (the chokes of Figs. 8B and 8C) is less than the microwave energy leakage realized with the choke comprising a flat surface (the choke of Fig. 8A) [Col. 8, lines 1-31].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the recess cavity has a varying surface on a bottom of the recess cavity. This allows for desirably reducing the microwave energy leakage from the process chamber. Additionally, this is merely a known technique of utilizing a varying surface in a microwave choke (as disclosed by Iwabuchi), applied to a known device comprising a microwave choke (as disclosed by Muraoka), to yield predictable results.

    PNG
    media_image1.png
    798
    910
    media_image1.png
    Greyscale

Fig. 1 of Muraoka, annotated

    PNG
    media_image2.png
    564
    672
    media_image2.png
    Greyscale

Fig. 23 of Muraoka, annotated

    PNG
    media_image3.png
    423
    487
    media_image3.png
    Greyscale

Fig. 21 of Muraoka, annotated

    PNG
    media_image4.png
    748
    430
    media_image4.png
    Greyscale

Figs. 8A – 8D of Iwabuchi

Regarding claim 14, Muraoka discloses wherein the recess cavity is located inward of vacuum gasket for the slit valve gate towards the opening of the slit valve gate (element 26d is a “rim-shaped hermetically sealing member (O-ring)” [0051]; while Figs. 21 and 23 above show wherein recess cavity 26e is located outward of vacuum gasket 26e, Muraoka states, “the case where the microwave reflecting mechanism 26e is provided on the outside of the hermetically sealing member has been described, but the microwave reflecting mechanism 26e may be provided on the inside of the hermetically sealing member 26d” [0065]).

Regarding claim 18, Muraoka does not expressly disclose wherein the recess cavity has a width of greater than zero to less than a wavelength of a highest resonant frequency of the recess cavity.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the recess cavity has a width of greater than zero to less than a wavelength of a highest resonant frequency of the recess cavity. Given Muraoka’s teaching that the width of the recess cavity affects the microwave leakage amount, it would have been obvious to choose a width that results in a tolerable amount of microwave leakage.

    PNG
    media_image5.png
    475
    490
    media_image5.png
    Greyscale

Fig. 5 of Muraoka
Claims 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka / Iwabuchi in view of Carcano et al. (US 2018/0153002).
Regarding claim 15, Muraoka does not expressly disclose wherein the varying surface has serrations with highest peaks of the serrations causing resonance of a highest resonating frequency of the recess cavity and valleys of the serrations causing resonance of a lowest resonating frequency of the recess cavity.
Iwabuchi discloses a varying surface with serrations (the term serration is defined as “a tooth or point of a serrated edge or surface” [Google dictionary]; Figs. 8B and 8C show elements having the shape of teeth, indicating a surface with serrations).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the varying surface has serrations. This allows for desirably reducing the microwave energy leakage from the process chamber as compared with a structure with a flat surface (such as in Fig. 8A), as described by Iwabuchi [Col. 8, lines 1-31].

Iwabuchi does not expressly disclose wherein the highest peaks of the serrations cause resonance of a highest resonating frequency of the recess cavity and valleys of the serrations cause resonance of a lowest resonating frequency of the recess cavity.
Carcano is directed toward an apparatus for reducing microwave leakage from a process chamber [Title], [0005]. Carcano discloses a microwave choke assembly, shown in Fig. 5A and reproduced below. The choke assembly comprises a varying surface that includes notches 510. Carcano states, “The notches 510 may generally be cut to ultimately define the resonant elements 420 to have the same width, and to have length characteristics necessary to form a quarter-wave resonant circuit at the frequencies of operation of the oven 100. The cutting of the notches 510 creates the resonant elements 420 as relatively thin tabs or projections (e.g., fingers) that extend away from the base portion 410. The resonant elements 420 therefore form a resonant short circuit with low impedance to ground so that the choke 140 forms an effective reflector to keep RF leakage signals within the cooking chamber” [0054].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the highest peaks of the serrations cause 

    PNG
    media_image6.png
    615
    486
    media_image6.png
    Greyscale

Figs. 5A and 5B of Carcano

Regarding claim 16, Muraoka / Iwabuchi / Carcano does not expressly disclose wherein peaks of the serrations are approximately 11.2 mm deep from an opening surface of the recess cavity and valleys of the serrations are approximately 12.8 mm deep from the opening surface of the recess cavity.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the sizes of the elements (‘peaks’ and ‘valleys’ of serrations) on the varying surface such that the elements effectively reduce microwave leakage at the required frequencies. As described in the rejection of claim 15, Carcano states, “notches 510 may generally be cut to ultimately define the resonant elements 420 to have the same width, and to have length characteristics necessary to form a quarter-wave resonant circuit at the frequencies of operation of the oven 100” [0054]. One of ordinary skill in the art would be able to calculate the dimensions required to form a quarter-wave resonant circuit at the desired frequencies, using the well-known equation λ = c / f, where f is the frequency of the microwave energy, and c is the speed of light.

Regarding claim 17, Muraoka / Iwabuchi does not expressly disclose wherein the serrations are formed separately from the recess cavity and inserted into the recess cavity.
However, “the patentability of a product does not depend on its method of production. If the product in [a] product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP § 2113-I.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sim et al. (US 2007/0012690) is directed toward a microwave apparatus comprising a device for reducing microwave leakage [Abstract]. Sim discloses several configurations of a microwave choke (Figs. 5, 7, 8, 13, 17, and 18).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./Examiner, Art Unit 3761           

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761